DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 6/17/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 12-13, “comprising instructions that are apt to apply at least one single impulsive variation” renders claim 1 indefinite due the conditional uncertainty conveyed by “are apt to,” which expresses an unclear probability.  For the purpose of examination, and based on apparent intent expressed consistently in the specification, “comprising instructions that are apt to apply at least one single impulsive variation” in lines 12-13 is interpreted as “comprising instructions that apply at least one single impulsive variation.”
In claim 2, lines 3-4, “generating a reference read-out signal to obtain a signal identifying said-3-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedmachine tool” renders claim 2 indefinite because it is unclear based on the claim language in view of the specification what is meant by “a signal identifying said machine tool” in relation to “generating a reference read-out signal.”  Based on the specification, it appears that “a signal identifying said machine tool” is the same as the generated “reference read-out signal.”  Therefore, as best understood, “generating a reference read-out signal to obtain a signal identifying said-3-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedmachine tool” in lines 3-4 is interpreted as “generating a reference read-out signal identifying said-3-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedmachine tool.”
In claim 6, lines 4-5, “at time intervals, preferably at regular time intervals” renders claim 6 indefinite because it is unclear whether infringement of the claim require that the “time intervals” be “regular.”  For the purpose of examination, and based on the broadest reasonable interpretation “at time intervals, preferably at regular time intervals” in lines 4-5 is interpreted as “at time intervals.”
In claim 6, lines 7-8, “processing for configuring or reconfiguring, preferably remotely, said artificial neural networks” renders claim 6 indefinite because is it unclear whether infringement of the claim requires that the “configuring or reconfiguring” be performed “remotely.”  For the purpose of examination, and based on the broadest reasonable interpretation “processing for configuring or reconfiguring, preferably remotely, said artificial neural networks” in lines 7-8 is interpreted as “processing for configuring or reconfiguring said artificial neural networks.”
In claim 9, lines 4-5, “a stop with high deceleration, preferably with jerk tending to infinity, of one or more axes” renders claim 9 indefinite because it is unclear whether infringement of the claim requires that “a stop with high deceleration” include “jerk tending to infinity.”  For the purpose of examination, and based on the broadest reasonable interpretation “a stop with high deceleration, preferably with jerk tending to infinity, of one or more axes” in lines 4-5 is interpreted as “a stop with high deceleration of one or more axes.”
In claim 11, lines 2-4, “a position read-out signal of said sensor, preferably a signal of position error with respect to a programmed position, along one or more axes” renders claim 11 indefinite because it is unclear whether infringement of the claim requires that “a position read-out signal of said sensor” is “a signal of position error with respect to a programmed position.”  For the purpose of examination, and based on the broadest reasonable interpretation “a position read-out signal of said sensor, preferably a signal of position error with respect to a programmed position, along one or more axes” is interpreted as “a position read-out signal of said sensor along one or more axes.”
In claim 13, line 6, the meaning of “said machine tool being” in the context of claim 13 is unclear and therefore renders claim 13 indefinite.  For the purpose of examination, “said machine tool being wherein said processing module” in line 6 is interpreted as “wherein said processing module.”

In claim 14, line 6, “a proximity sensor, preferably of a capacitive type” renders claim 14 indefinite because it is unclear whether infringement of the claim requires that “a proximity sensor” is “a capacitive type.”  For the purpose of examination, and based on the broadest reasonable interpretation, “a proximity sensor, preferably of a capacitive type” in line 6 is interpreted as “a proximity sensor.”
Claims 3-5, 7-8, 10, 12, and 15-16 depend from one or more of rejected claims 1-2, 6, 9, 11, and 13-14 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US 7,539,549), Discenzo ‘549, as provided by Applicant, in view of Discenzo (US 7,301,296), Discenzo ‘296.

As to claim 1, Discenzo ‘549 teaches “[a] method of diagnosis of operation (col. 7 lines 45-47; Abstract) of a machine tool  comprising one or more axes (FIG. 2 depicting multi-axes machines including pump 14 and motor 16; col. 3, lines 23-32) moved by one or more actuators (FIG. 2 motor drive 60 actuates motor 16 and motor 16 actuates pump 14) and at least one sensor coupled to said machine tool (FIG. 2 vibration sensor 37 coupled to pump 14), said method comprising operations of: 
generating a programming sequence of movement of the axes of said machine tool (col. 8 line 60 through col. 9 line 12, control system 18 operates system 12 including pump 14 and motor 16 based on setpoint and process variables; col. 11 line 6-9); 
controlling the movement of the axes of said machine tool according to said programming sequence (col. 8, line 60 through col. 9, line 12, control system 18 operates system 12 including pump 14 and motor 16 based on setpoint and process variables); 
receiving a read-out signal of said at least one sensor coupled to said machine tool (FIG. 2 sensors 37 and 48 provide output to diagnostics and control system 66; col. 9 lines 47-52; col. 10 lines 4-8); and 
processing said read-out signal of said at least one sensor coupled to said machine tool (col. 11, lines 23-34 diagnostics system 70 generates diagnostics data based on sensor inputs),”  “said method being characterized in that: 
said operation of processing said read-out signal comprises an artificial- neural-network processing via one or more artificial neural networks configured for analysing operating profiles, in particular one or more signals indicative of the status of the machine tool, in said read-out signal (col. 11 lines 23-34, diagnostics system 70, which may include a neural network, generates diagnostics data based on sensor signals).”
While Discenzo ‘549 teaches method of diagnosis that is broadly applicable to a variety of machines (col. 8, lines 38-44), Discenzo does not explicitly list a “machine tool” as category for which the method is performed.  However, in view of broad applicability of the diagnosis method of Discenzo ‘549 to a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the method of Discenzo ‘549 with/to a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).
Discenzo ‘549 teaches monitoring program controlled actuators during operations and does not exclude any operational phases, such as starting or stopping, but does not explicitly teach that the “programming sequence comprising instructions that are apt to apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators” and therefore also does not explicitly teach “said operation of processing said read-out signal comprising processing a response of said machine tool to said at least one single impulsive variation.”
Discenzo ‘296 teaches a diagnostics method that integrates control algorithms with diagnostics algorithms to optimize the performance of both diagnostics and control (col. 2, lines 43-55) and that includes a “programming sequence comprising instructions that are apt to apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators, said operation of processing said read-out signal comprising processing a response of said machine tool to said at least one single impulsive variation (col. 8 line 63 through col. 9, line 13).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Discenzo ‘296 teaching of using special actuator control stimulus in the programming sequence to apply at least one single impulsive variation of a kinematic quantity with respect to one or more actuators and processing a response of the machine tool thereto to the diagnostic method of Discenzo ‘549 in which such impulse variation responses such as may occur incidentally during normal operation (e.g., start or stop of pump 14 and/or motor 16) are sensed and processed.  The motivation would have been to use the controller programming to leverage the native control system to improve the comprehensiveness of diagnostics by providing specialized sensor outputs as disclosed by Discenzo ‘296.

As to claim 2, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises at least one of: 
generating a reference read-out signal to obtain a signal identifying said-3-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedmachine tool;
comparing said read-out signal with a reference read-out signal (Discenzo ‘549: col. 14, lines 3-21 space vector from sensor signal compared with reference space vector).”

As to claim 4, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said operation of processing a response of said machine tool to said at least one single impulsive variation comprises generating a read-out signal in the frequency domain (Discenzo ‘549: col. 11, lines 23-29 diagnostics system 70 may combine neural network and FFT processing to sensor data).”

As to claim 5, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises selecting, according to a set of types of anomalous operation, at least one of the following: 
one or more portions of said read-out signal in the frequency domain, said one or more portions being comprised in one or more frequency ranges; and 
one or more neural networks of said one or more artificial neural networks configured for analysing said operating profiles in said read-out signal (Discenzo ‘549: col. 11, lines 10-29 diagnostics system may include a neural network and is configured based on operating profiles (e.g., failures, faults) reflected by sensor signals).” 

As to claim 6, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein it comprises at least one of the following: 
applying replicas of at least one single impulsive variation of a kinematic quantity that regards one or more actuators at time intervals, preferably at regular time intervals; and 
using one or more of said analysed operating profiles in said read-out signal that are collected during said processing for configuring or reconfiguring, preferably remotely, said artificial neural networks for the analysis of further operating profiles in said read-out signal (Discenzo ‘549: col. 4 lines 33-47 ANNs trained using fault signature data; col. 16 lines 34-38, training may be performed on-line and/or off-line).”

As to claim 7, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according claim 1, wherein said operating profiles comprise at least one set of types of anomalous operation, said set of types of anomalous operation comprising types of anomalous operation of at least one kind from among the following: mechanical, electrical or electronic, and computer operation (Discenzo ‘549: col. 11 line 61 through col. 12 line 10, sensor signals may be vibration signals indicating anomalous electro-mechanical operation of motor and pump components).”  

 As to claim 8, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1,” but does not explicitly teach “wherein said impulsive variation is comprised in a machining-programming sequence.”
As explained in the grounds for rejecting claim 1, in view of broad applicability of the diagnosis method of Discenzo ‘549 to a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the method of Discenzo ‘549 with/to a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).  Since application of a machine tool requires instructions for that tool, it would consequently have been obvious to one of ordinary skill in the art before the effective filing date to having utilized “a machining-programming sequence” in which the impulse variation is included.

As to claim 10, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said read-out signal comprises a read-out signal of acceleration along one or more axes (Discenzo ‘549:  col. 9 lines 45-52, sensor signals may include vibration/accelerometer signals).”

As to claim 11, and as noted in the rejection of claim 11 under 112(b), claim 11 is interpreted as “[t]he method according to claim 1, wherein said read-out signal comprises a position read-out signal of said sensor, preferably a signal of position error with respect to a programmed position, along one or more axes.”  The combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1, wherein said read-out signal comprises a position read-out signal of said sensor (Discenzo ‘296: col. 1 lines 24-31; col. 10 lines 24-31), preferably a signal of position error with respect to a programmed position, along one or more axes.”
Moreover, and for the purpose of compact prosecution going forward, it should be noted that “a signal of position error with respect to a programmed position, along one or more axes” is taught by Ottesen (see [0034] and [0053]).

As to claim 13, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[a] machine tool, comprising: 
one or more axes moved by one or more actuators (Discenzo ‘549: FIG. 2 depicting multi-axes machines including pump 14 and motor 16 with motor drive 60 actuating motor 16 and motor 16 actuating pump 14); 
at least one sensor coupled to said machine tool (Discenzo ‘549: FIG. 2 vibration sensor 37 coupled to pump 14); and 
a processing module, comprising at least one numerical control unit, coupled to said one or more actuators in said machine tool and to said at least one sensor (Discenzo ‘549: FIG. 2 control system 18 coupled to motor drive 60, motor 16 and vibration sensor 37), said machine tool being wherein said processing module is configured to perform the operations of the method according to claim 1 (Discenzo ‘549: FIG. 2 control system 18).”
While the combination of Discenzo ‘549 and Discenzo ‘296 teaches method of diagnosis that is broadly applicable and may be performed with a variety of machines (Discenzo: ‘549: col. 8, lines 38-44), the combination of Discenzo ‘549 and Discenzo ‘296 does not explicitly list a “machine tool” as category for performing the method.  However, in view of broad applicability of the diagnosis method of Discenzo ‘549 to/by a variety of electro-mechanical applications, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented the method taught by the combination of Discenzo ‘549 and Discenzo ‘296 with a machine tool as a known application of similar neural network type diagnostic techniques as, for example, evidenced by Ikeda (EP 1927830 B2) (see Abstract; [0026]).

As to claim 14, the combination of Discenzo ‘549 and Discenzo ‘296 teaches or otherwise renders obvious “[t]he machine tool according to claim 13, wherein said at least one sensor coupled to said machine tool comprises one or more of the following: 
a triaxial accelerometer (Discenzo ‘549: col. 9 lines 47-52); 
an encoder (Discenzo ‘549: col. 24 lines 13-16, disclosing that sensing may include encoding); and 
a proximity sensor, preferably of a capacitive type, coupled to an end effector of said machine tool.”

As to claim 15, the combination of Discenzo ‘549 and Discenzo ‘296 teaches or otherwise renders obvious “[t]he machine tool according to claim 13,” but does not explicitly teach “a laser machine tool.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented the method using a “machine tool” as explained in the grounds for rejecting claims 1 and 13.  Applicant’s specification does not disclose any manner in which the method or the structure that implements the method is significantly modified by the use of a “laser machine tool” as a particular type of machine tool.  Therefore, it appears that the machine tool that implements the method being a laser machine tool is an ordinary application design choice that would have been readily available to one of ordinary skill in the art before the effective filing date.

As to claim 16, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “executing the operations of the method according to claim 1,” including “[a] computer program product loadable into the memory of at least one processing module and including software code portions for executing the operations of the method according to claim 1 (Discenzo ‘549: FIG. 2 control system 18 including diagnostics and control system 66; col. 11, lines 6-9), when the product is run on at least one processing module (Discenzo ‘549: FIG. 2 control system 18 including diagnostics and control system 66).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549 and Discenzo ‘296 as applied to claim 2 above, and further in view of Hosek (US 2014/0201571 A1).

As to claim 3, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 2,” and teaches the comparison as including determining a difference between the read-out signal (space vector from sensor signals) and reference read-out signal (reference space vector), but does not expressly teach “wherein comparing said read-out signal with said reference read-out signal comprises providing a signal indicating the absolute value of the differences between said read-out signal and said reference read-out signal.”
Hosek teaches a diagnostic method including “wherein comparing said read-out signal with said reference read-out signal comprises providing a signal indicating the absolute value of the differences between said read-out signal and said reference read-out signal ([0199] torque residual is a measure of the difference between actual motor torque and a baseline estimate and the integral of the absolute value of the residual over a sequence is a useful indicator of robot health).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hosek’s teaching of determining an absolute value of the differences between the read-out signal and the reference read-out signal with the diagnostic method disclosed by the combination of Discenzo ‘549 and Discenzo ‘296.  The motivation would have been to determine a distance-from-zero differentiation value that is useful in specific applications machine health diagnostics applications such as robotics as disclosed by Hosek.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549 and Discenzo ‘296 as applied to claim 1 above, and further in view of Ottesen (US 2003/0039047 A1).

As to claim 9, the combination of Discenzo ‘549 and Discenzo ‘296 teaches “[t]he method according to claim 1,” including teaching by Discenzo ‘296 of the programming sequence including an impulse.  However, the combination of Discenzo ‘549 and Discenzo ‘296 does not expressly disclose that the impulse may be a result of “wherein said controlling of the movement of the axes of said machine tool according to said programming sequence comprises a stop with high deceleration, preferably with jerk tending to infinity, of one or more axes.”
As noted in the grounds for rejecting claim 9 as indefinite under 112(b), “wherein said controlling of the movement of the axes of said machine tool according to said programming sequence comprises a stop with high deceleration, preferably with jerk tending to infinity, of one or more axes” is interpreted as best understood as “wherein said controlling of the movement of the axes of said machine tool according to said programming sequence comprises a stop with high deceleration of one or more axes.”
Ottesen discloses a spindle controller (e.g., FIG. 2, spindle controller 201) that may implement diagnostics functions ([0032]), and the operation of which includes controlling of the movement of the axes of a machine (e.g., spindle motor 209) according to said programming sequence comprising “a stop with high deceleration of one or more axes ([0062] deceleration is shorter than acceleration because deceleration force aided by back emf of the actuator motor).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Ottesen’s teaching of rapid spindle motor deceleration with the combined diagnostic method of Discenzo ‘549 as modified by Discenzo ‘296 such that machine deceleration (e.g., deceleration of an actuator motor) is utilized as the controller generated impulsive variation of a kinematic quantity of one of the actuators.  Rapid deceleration is a known feature of servo motors as disclosed by Ottesen and therefore would have been a readily available design choice among kinematic quantities (acceleration/deceleration) of an actuator to one of ordinary skill particularly in view of Ottesen’s disclosure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo ‘549, Discenzo ‘296, and Ottesen as applied to claim 9 above, and further in view of Ikeda (EP 1927830 A2), as provided by Applicant.

As to claim 12, the combination of Discenzo ‘549, Discenzo ‘296, and Ottesen teaches “[t]he method according to claim 9,” but does not expressly disclose “wherein: 
said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop; and 
said read-out signal comprises a read-out signal of distance of said sensor from said working surface.”
Ikeda teaches,
“said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop ([0007]  machine tool relative position to workpiece significant factor for detecting anomalies; and [0010] sensor attached to machine tool); and 
said read-out signal comprises a read-out signal of distance of said sensor from said working surface ([0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Ikeda’s teachings including operatively moving a machine tool to bring an attached sensor in proximity to a working surface and sensing the distance of the sensor from the workpiece to the method disclosed by the combination of Discenzo ‘549, Discenzo ‘296, and Ottesen such that said operation of controlling the movement of the axes of said machine tool according to said programming sequence comprises bringing said-5-ALBRILE et al.Atty Docket No.: DMB-4636-506 Appl. No.: To be assignedsensor to a distance where it is close to a working surface at the end of said stop and said read-out signal comprises a read-out signal of distance of said sensor from said working surface.  The motivation would have been to apply the diagnostic techniques in which neural network diagnostics that includes impulse response processing is advantageously applied to a machine tool context in which relative position between the machine tool/sensor and the workpiece is significant in terms of evaluating self-induced anomalies as disclosed by Ikeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863